IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,367-01


                      EX PARTE JONATHAN LEE MINTER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 30462A-86 IN THE 86TH DISTRICT COURT
                             FROM KAUFMAN COUNTY


        Per curiam. KEASLER and SLAUGHTER , JJ., dissent.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to twenty-five years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that his plea was involuntary. The trial court made

findings of fact and conclusions of law and recommended that we deny relief. We conclude that

Applicant’s plea was involuntary. Relief is granted. The judgment in cause number 30462-86 in the

86th District Court of Kaufman County is set aside, and Applicant is remanded to the custody of the

Sheriff of Kaufman County to answer the charges as set out in the indictment. The trial court shall
                                                                                                  2

issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered:            July 3, 2019
Do not publish